                                   1

                                   2

                                   3

                                   4

                                   5                                   UNITED STATES DISTRICT COURT

                                   6                                  NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8     LIDIA VAIL LUCAS, et al.,                         Case No. 18-cv-07763-HSG
                                   9                    Plaintiffs,                        ORDER SETTING BRIEFING
                                                                                           SCHEDULE
                                  10              v.

                                  11     KIRSTJEN NIELSON, et al.,
                                  12                    Defendants.
Northern District of California
 United States District Court




                                  13          On January 3, 2019, after an order issued granting Petitioners’ request for a temporary
                                  14   restraining order, Dkt. No. 7, this case was reassigned to this Court. The previously-set briefing
                                  15   schedule and hearing date, see Dkt. No. 7 at 7, are VACATED. The Court SETS the following
                                  16   briefing schedule:
                                                                       Event                                       Court Deadline
                                  17
                                        Either: (1) Petitioners’ motion for preliminary injunction, or
                                  18    (2) notice that Petitioners intend to rely on the motion for               January 11, 2019
                                        temporary restraining order
                                  19    Defendants’ opposition to Petitioners’ motion for preliminary
                                                                                                                   January 25, 2019
                                        injunction
                                  20    Petitioners’ reply                                                        February 1, 2019
                                  21    Hearing on Motion for Preliminary Injunction                        February 14, 2019 at 2:00 p.m.
                                              These dates may only be altered by order of the Court and only upon a showing of good
                                  22
                                       cause. The December 28, 2018 temporary restraining order remains in place until otherwise
                                  23
                                       ordered.
                                  24
                                              IT IS SO ORDERED.
                                  25
                                       Dated: 1/3/2019
                                  26
                                                                                       ______________________________________
                                  27
                                                                                       HAYWOOD S. GILLIAM, JR.
                                  28                                                   United States District Judge
